Composite electrode material, method for manufacturing the same, composite electrode comprising the same and lithium-based battery comprising the said composite electrode
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-18, drawn to a composite electrode material and a composite electrode, classified in H01M 4/386.
II. Claims 9-16, drawn to a method for manufacturing a composite electrode material, classified in H01M 4/04.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the composite electrode material as claimed can be made by another and materially different process, such as one involving a chemical vapor deposition to form an oxidized layer on a core of the composite electrode material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) The inventions have acquired a separate status in the art in view of their different classification; (2) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; (3) The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); (4) The prior art applicable to one invention would not likely be applicable to another invention; and (5) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Benjamin E. Urcia on April 28 and May 3, 2022, a provisional election was made without traverse to prosecute the invention I, claims 1-8 and 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6-7, the terms “thickness”, “length” and “width” renders the claims indefinite, since these terms are not defined. These terms are dependent on shape of particles of a core material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Park et al. (US 20140050987 A1, hereafter Park).
Regarding claims 1 and 8, Park teaches a composite electrode material (See, at least, Abstract and Figs.), comprising:
a core (“10” in Fig. 1A), wherein a material of the core is silicon ([0029]); and
a fully oxidized compound of Si, i.e., SiO2 (See, [0027] and [0016]), encapsulating at least a portion of a surface of the core (See [0016]).
The claimed “wherein the material in a portion of the core reacts with lithium ions for lithiation and de-lithiation” represents the property or function of the core material. Since Park teaches the same core material as claimed, such as Si, the claimed property or function is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP § 2112.01 II.
Regarding claim 5, Park teaches the composite electrode material of claim 1, wherein the core material may have a wafer shape ([0022]), reading on “the core is a flake particle”.
In addition, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
Regarding claim 17, Park teaches a composite electrode (“negative electrode”, [0135]), comprising:
a substrate (“a current collector”, [0135]); and
an active material layer (“a negative active material layer”, [0135]) disposed on the substrate ([0135]) and comprising a composite electrode material (“a negative active material”, [0135]), wherein the composite electrode material (See, at least, Abstract and Figs.), comprises:
a core (“10” in Fig. 1A), wherein a material of the core is silicon ([0029]); and
a fully oxidized compound of Si, i.e., SiO2 (See, [0027] and [0016]), encapsulating at least a portion of a surface of the core (See [0016]).
The claimed “wherein the material in a portion of the core reacts with lithium ions for lithiation and de-lithiation” represents the property or function of the core material. Since Park teaches the same core material as claimed, such as Si, the claimed property or function is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP § 2112.01 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above, and further in view of Tzeng et al. (US 20190067681 A1, hereafter Tzeng).
Regarding claims 5-7, Park teaches the composite electrode material of claim 1, but is silent about specific dimensions of the core, as claimed. However, in the same field of endeavor, Tzeng discloses that a core material Si for a composite electrode material may have a “thin sheet of paper-like silicon flake”, which is more elastic and flexible, is not easily broken during charge/discharge, and benefits longer battery lifespan ([0010]). One of ordinary skill in the art would have been motivated to use a “thin sheet of paper-like silicon flake”, as taught by Tzeng, to be the core material of Park for the benefit of those described above. Tzeng further teaches a thickness of the core is in a range from 50 nm to 500 nm and a length or a width of the core is in a range from 100 nm to 9 µm ([0010]). These ranges anticipate or overlap the ranges as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above, and further in view of Cho et al. (US 20180083263 A1, hereafter Cho).
Regarding claims 2 and 4, Park teaches the composite electrode material of claim 1, and further teaches comprising an amorphous carbon layer is formed on the oxidized layer ([0016], [0093]). 
Park does not appear to teach a graphitic nanocarbon layer as claimed. However, in the same field of endeavor, Cho discloses that both amorphous carbon layer and other forms of carbon layer, such as graphene layer or graphite layer, can be coated on silicon oxide ([0030]; Fig. 1A). In other words, they are functional equivalents. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used graphite layer or graphene layer of Cho as an alternative to the amorphous carbon layer of Park, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Park in view of Cho teaches the graphitic nanocarbon layer is formed on the oxidized layer and on the surface of the core exposed from the oxidized layer (See at least [0084] and [0094], Park: “… formed on a part or the whole exterior of the core …” and “… formed on a part or whole exterior of the oxide layer …”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 20180287215 A1, hereafter Matsui) in view of Park.
Regarding claim 18, Matsui teaches a lithium-based battery, comprising:
a composite electrode (“21”, Fig. 5; and see below);
a counter electrode (“22”, Fig. 5) opposite to the composite electrode (See Fig. 5);
a separator (“23”, Fig. 5) disposed between the composite electrode and the counter electrode (See Fig. 5); and
an electrolyte layer (“27”, Fig. 5) disposed between the composite electrode and the separator and also disposed between the counter electrode and the separator (See Fig. 5).
Matsui teaches the composite electrode comprises a substrate (“21A”, Fig. 5) and an active material layer disposed on the substrate and comprising a composite electrode material (“21B”, Fig. 5).
Matsui does not teach the composite electrode material comprises a core and an oxidized layer, as claimed. However, in the same field of endeavor, Park teaches an electrode composite material comprises a core (“10” in Fig. 1A), wherein a material of the core is silicon ([0029]), and a fully oxidized compound of Si, i.e., SiO2 (See, [0027] and [0016]), encapsules at least a portion of a surface of the core (See [0016]). The resulting composite electrode may result in a lithium battery having high capacity and excellent cycle-life characteristics ([0015]). One of ordinary skill in the art would have been motivated, before the effective filing date of the instant invention, to have employed the composite electrode of Park as an alternative to the composite electrode of Matsui, in order to achieve a lithium battery with high capacity and excellent cycle-life characteristics. In addition, it has been held to be within the general skill of a worker in the art to select a known material (in this case, the composite electrode taught by Park) on the basis of its suitability for the intended use (i.e., as a negative electrode active material) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   See MPEP § 2144.07.
The claimed “wherein the material in a portion of the core reacts with lithium ions for lithiation and de-lithiation” represents the property or function of the core material. Since Park teaches the same core material as claimed, such as Si, the claimed property or function is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP § 2112.01 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727